Exhibit 10.17

 

AMENDMENT NO. 1 TO THE
DIRECTOR INDEXED COMPENSATION BENEFITS AGREEMENT

 

This Amendment No. 1 to the Director Indexed Compensation Benefits Agreement
(hereinafter “Amendment”) is made and entered into effective as of December 29,
2008 by and between HERITAGE BANK OF COMMERCE, a bank organized and existing
under the laws of the state of California (hereinafter the “Bark”) and William
J. De1 Biaggia Jr., a former Director of the Bank (hereinafter “Director” or
“Participant”);

 

WHEREAS Director Separated From Service during the 409A transition period and
the parties have been in operational compliance with Internal Revenue Code
Section 409A, it is the parties’ intent to comply with the documentary
compliance requirements of Internal Revenue Code Section 409A;

 

WHEREFORE, the Bank and Director hereby agree to amend the Director Indexed
Compensation Benefits Agreement, effective as of June 19, 1997 (“Original
Agreement”) as follows;

 

Paragraph 1.12 of the Original Agreement shall be amended so as to replace the
definition of “Retirement” with the following:

 

As used in this Agreement the term “Retirement” shall be read and interpreted
consistent with the terms “separation from service” and “termination”, as such
terms are defined in Internal Revenue Code Section 409A and any future notices
or guidance related thereto.  As the term applies herein to individuals who are
serving on the board of directors, but who are not also acting as employees of
the Bank, the term “Separation from Service” shall means the expiration of all
contracts or terms of service under which the Director is performing services as
a member of the board of directors, and where expiration constitutes a good
faith and complete termination of the service relationship.  If an individual
provides services both as an employee of a service recipient and a member of the
board of directors of a corporate service recipient (or an analogous position
with respect to a non-corporate service recipient), the services provided as an
employee are not taken into account in determining whether the service provider
has a separation from service as a director for purposes of a nonqualified
deferred compensation plan in which the service provider participates as a
director that is not aggregated with any plan in which the service provider
participates as an employee under paragraph (c)(2)(ii) of Code section 409A.

 

Whereas Director retired pursuant to the provisions relating to Normal
Retirement (Paragraph 3.2), then, upon such separation from service, Director
became entitled to be paid annual Director Benefit of fifteen thousand dollars
($15,000) per year (in monthly installments on the first day of each month, with
a 2% annual increase).  In accordance with the terms of the Original Agreement,
payment of this annual amount commenced on the first day of the month following
the month in which Director Retired and shall continue until Director’s death.

 

As Director separated from service pursuant to the Normal Retirement Provisions
of this Agreement and during the 409A transition period, all irrelevant
provisions shall be deleted.

 

1

--------------------------------------------------------------------------------


 

To the extent that any paragraph, term, or provision of the Original Agreement
is not specifically amended herein, or in any other amendment thereto, said
paragraph, term, or provision shall remain in full force and effect as set forth
in said Original Agreement.  Furthermore, this Agreement shall be administered
in compliance with IRC Section 409A and the related rules, regulations and
notices.  Any section of this Agreement which violates IRC Section 409A and the
related rules, regulations and notices shall be void and without effect.

 

IN WITNESS WHEREOF, the Director and a duly authorized Bank officer have signed
this Agreement as of the written date.

 

HERITAGE COMMERCE CORPORATION

 

 

/s/ Lawrence D. McGovern

 

Date:

December 29, 2008

By Lawrence D. McGovern

 

 

 

Executive Vice President & CFO

 

 

 

 

 

 

 

 

 

 

 

/s/ William J. De1 Biaggia Jr.

 

Date:

December 29, 2008

Director

 

 

 

2

--------------------------------------------------------------------------------